DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2021 and 12/13/2021 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subject" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the subject" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the subject" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable Litvak et al. (US 2015/0201124 A1) in view of Kim (US 2014/0232920 A1).

Regarding claim 3, Litvak et al. (hereafter referred as Litvak) teaches a preferred picture-taking system for taking a picture with a camera (Litvak, Figs. 2-3), the system comprising: 
a processor (Litvak, Fig. 2, image processor unit 430, Paragraph 0047); and 
a memory operably coupled to the processor (Litvak, Fig. 2, storage unit 440), the processor to performing: 
providing a set of instructions including directional movement instructions to each of a photographer (Litvak, Fig. 5, Step S230, Paragraphs 0077-0078, The out-of-range signal indicates the photographer (command person 200) to change location.), a pan tilt computing system controlling the camera (Litvak, Fig. 3, a pan/tilt control 413, Paragraphs 0056, 0079), to adjust a feature of a current photographic scene such that a subject (Litvak, Fig. 15, Paragraph 0145, A subject may be a non-command object 720.) of the current photographic scene most matches a template feature of a photographic template (Litvak, Fig. 5, Step S170, Paragraphs 0027 and 0075) that corresponds to the current photographic scene (Litvak, Figs. 10, 11 and 15, Paragraph 0079, 0081, 0116, 0121, and 0149-1052, The feature may be the size or location of the subject in the image.).
However, Litvak does not explicitly state the memory storing instructions executed by the processor and does not teach providing a set of instructions including directional movement instructions to the subject in the picture to be taken.
In reference to Kim, Kim teaches a memory storing instructions executed by the processor (Kim, Paragraphs 0013 and 0033); and
providing a set of instructions including directional movement instructions to the subject in the picture to be taken (Kim, Fig. 2, Steps S215-S219, Paragraphs 0063-0064 and 0069).
These arts are analogous since they are both related to imaging devices guiding composition of the image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Litvak with the explicit teaching of storing instructions in the memory as seen in Kim since it is well-known to store programs in memory and would produce similar and expected results for storing instructions executable by the processor. Further, it would have been obvious to modify the invention of Litvak with the teaching of providing a set of instructions including directional movement instructions to the subjects of the image as seen in Kim to direct the subjects and/or photographer to a desired position in the image and enhance user convenience (Kim, Paragraph 0014).
Claims 1 and 2 are rejected for the same reasons as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698     


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698